[Cite as State ex rel. McIntyre v. Ohio Adult Parole Auth., 2021-Ohio-922.]


                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT


State ex rel. Leroy L. McIntyre,                        :

                 Relator,                               :
                                                                          No. 19AP-732
v.                                                      :
                                                                   (REGULAR CALENDAR)
Ohio Adult Parole Authority,                            :

                 Respondent.                            :



                                            D E C I S I O N

                                      Rendered on March 23, 2021


                 On brief: Leroy L. McIntyre, pro se.

                 On brief: Dave Yost, Attorney General, and George Horvath,
                 for respondent.

                               IN PROHIBITION AND MANDAMUS
                                       ON OBJECTION

BROWN, J.
        {¶ 1} Relator, Leroy L. McIntyre, an inmate incarcerated at Ross Correctional
Institution at the time of filing this action, commenced this original action in prohibition
and mandamus seeking orders compelling respondent, Ohio Adult Parole Authority
("OAPA"), to declare relator's parole proceedings prior to February 3, 2016 void and to
release relator from custody.
        {¶ 2} Pursuant to Civ.R. 53 and Loc.R. 13(M) of the Tenth District Court of Appeals,
this matter was referred to a magistrate who issued a decision, including findings of fact
and conclusions of law, which is appended hereto. The magistrate recommends this court
grant OAPA's Civ.R. 12(B)(6) motion to dismiss.
        {¶ 3} Pursuant to sentencing entries issued on September 9, 1991 and May 22,
1992, relator was convicted of felony offenses and sentenced to an aggregate prison term of
No. 19AP-732                                                                                   2


22 to 46 years. In State ex rel. McIntyre v. Summit Cty. Court of Common Pleas, 144 Ohio
St.3d 589, 2015-Ohio-5343, the Supreme Court of Ohio concluded that relator's 1991 and
1992 sentencing entries failed to comply with Crim.R. 32(C) and State v. Baker, 119 Ohio
St.3d 197, 2008-Ohio-3330.        As such, the Supreme Court granted relator a writ of
mandamus directing the trial court in relator's underlying criminal case to issue a final
appealable order disposing of all charges against relator. On February 3, 2016, the Summit
County Court of Common Pleas issued an entry disposing of all charges against relator and
imposing the same 22 to 46-year prison sentence.
       {¶ 4} Relator asserts in his complaint that his 1991 and 1992 sentencing entries
were "deemed a nullity and void" by the Supreme Court's decision in McIntyre. (Compl. at
14.) As such, relator contends OAPA's actions premised on the 1991 and 1992 sentencing
entries were also void. OAPA granted relator parole in 2007, revoked relator's parole in
2009, and denied relator parole in 2012 and 2016. Relator seeks a writ of prohibition "to
declare" all his parole proceedings prior to February 3, 2016 "void." (Compl. at 14.) Relator
seeks a writ of mandamus to compel OAPA "and/or the Department of Rehabilitation and
Correction to immediately release him from further unauthorized and unconstitutional
confinement in the (DRC) forthwith." (Compl. at 20.)
       {¶ 5} The magistrate concluded relator was not entitled to a writ of prohibition, as
OAPA had "already denied parole to relator" and a writ of prohibition could not issue to
"prohibit the occurrence of an act which has already occurred." (Mag. Decision at 3.) The
magistrate determined that relator's request for a writ of mandamus truly sought a writ of
habeas corpus and that this court lacked jurisdiction to rule on relator's request for habeas
corpus.
       {¶ 6} Relator has filed an objection to the magistrate's decision. Relator asserts
that, because the OAPA patently and unambiguously lacked jurisdiction over relator's
parole proceedings prior to February 3, 2016, this court could issue a writ of prohibition to
"correct the results of prior jurisdictionally unauthorized actions." (Obj. at 4.) Relator states
that he is entitled to a writ of mandamus to compel OAPA to release him from custody.
       {¶ 7} A court may dismiss a complaint seeking writs of prohibition or mandamus
pursuant to Civ.R. 12(B)(6) if, after all factual allegations in the complaint are presumed
true and all reasonable inferences are made in relator's favor, it appears beyond doubt that
relator could prove no set of facts entitling them to the requested extraordinary writ. State
No. 19AP-732                                                                                   3


ex rel. Turner v. Houk, 112 Ohio St.3d 561, 2007-Ohio-814, ¶ 5; State ex rel. Conkle v.
Sadler, 99 Ohio St.3d 402, 2003-Ohio-4124, ¶ 8. "Although factual allegations in the
complaint are taken as true, 'unsupported conclusions of a complaint are not considered
admitted * * * and are not sufficient to withstand a motion to dismiss.' " Justice v. Jefferson-
Pilot Life Ins., 10th Dist. No. 98AP-177 (Dec. 24, 1998), quoting State ex rel. Hickman v.
Capots, 45 Ohio St.3d 324 (1989).
       {¶ 8} "The purpose of a writ of prohibition is to restrain inferior courts from
exceeding their jurisdiction." State ex rel. Roush v. Montgomery, 156 Ohio St.3d 351, 2019-
Ohio-932, ¶ 5, citing State ex rel. Tubbs Jones v. Suster, 84 Ohio St.3d 70, 73 (1998). To
demonstrate entitlement to a writ of prohibition, relator must establish that OAPA: (1) has
exercised or is about to exercise judicial or quasi-judicial power, (2) that the exercise of that
power is unauthorized by law, and (3) that denying the writ will cause injury for which no
other adequate remedy in the ordinary course of the law exists. Roush at ¶ 5; State ex rel.
Newell v. Tuscarawas Cty. Bd. of Elections, 93 Ohio St.3d 592, 594 (2001); State ex rel.
Wright v. Ohio Bur. of Motor Vehicles, 87 Ohio St.3d 184, 185 (1999). See State ex rel.
McKee v. Cooper, 40 Ohio St.2d 65, 68 (1974) (stating that the "act of holding a hearing to
decide whether one convicted of a crime shall be held in confinement or granted parole
constitutes an exercise of judicial or quasi-judicial power").
       {¶ 9} "Where an inferior court patently and unambiguously lacks jurisdiction over
the cause, prohibition will lie both to prevent the future unauthorized exercise of
jurisdiction and to correct the results of previous jurisdictionally unauthorized actions."
(Emphasis sic.) State ex rel. Litty v. Leskovansky, 77 Ohio St.3d 97, 98 (1996). Accord
State ex rel. Sartini v. Yost, 96 Ohio St.3d 37, 2002-Ohio-3317, ¶ 24 (concluding the fact
the judge had "already exercised his judicial power by granting O'Brien's motion" did not
preclude the opposing party from "obtaining a writ of prohibition," as prohibition will lie to
correct the results of previous jurisdictionally unauthorized actions); Roush at ¶ 1; State ex
rel. Wilkinson v. Reed, 99 Ohio St.3d 106, 2003-Ohio-2506, ¶ 14; State ex rel. Brady v.
Pianka, 106 Ohio St.3d 147, 2005-Ohio-4105, ¶ 8.
       {¶ 10} Relator contends OAPA patently and unambiguously lacked jurisdiction to
render parole decisions in his case prior to February 3, 2016, because relator's 1991 and
1992 sentencing entries were void. However, a sentence is void only "when a sentencing
court lacks jurisdiction over the subject-matter of the case or personal jurisdiction over the
No. 19AP-732                                                                                4


accused." State v. Harper, 160 Ohio St.3d 480, 2020-Ohio-2913, ¶ 42. When a sentencing
court has jurisdiction to act, sentencing errors render the sentence "voidable, not void." Id.
at ¶ 5. See State v. Henderson, 161 Ohio St.3d 285, 2020-Ohio-4784, ¶ 1 (following Harper
to hold that "sentences based on an error, including sentences in which a trial court fails to
impose a statutorily mandated term, are voidable if the court imposing the sentence has
jurisdiction over the case and the defendant"). The Summit County Court of Common Pleas
had subject-matter jurisdiction over relator's criminal case and personal jurisdiction over
relator. See Harper at ¶ 25, citing Smith v. Sheldon, 157 Ohio St.3d 1, 2019-Ohio-1677, ¶ 8;
Henderson at ¶ 36, citing Tari v. State, 117 Ohio St. 481, 490 (1927).
       {¶ 11} Accordingly, although the 1991 and 1992 sentencing entries failed to comply
with Crim.R. 32(C) and Baker, the sentence imposed by those entries was not void. As such,
OAPA's parole determinations premised on relator's 1991 and 1992 sentencing entries were
lawful. Construing the factual allegations in relator's complaint as true, relator cannot
establish that the OAPA patently and unambiguously lacked jurisdiction over his parole
proceedings prior to February 3, 2016. As such, relator was not entitled to a writ of
prohibition.
       {¶ 12} When an action seeking a writ of mandamus can be "construed as a request
for immediate release from prison, habeas corpus, rather than mandamus, is the proper
action." State ex rel. Sampson v. Parrott, 82 Ohio St.3d 92, 93 (1998), citing State ex rel.
Johnson v. Ohio Parole Bd., 80 Ohio St.3d 140 (1997). See also State ex rel. Key v. Spicer,
91 Ohio St.3d 469, 470 (2001). As relator sought a writ of mandamus to compel his
immediate release from prison, habeas corpus, not mandamus, was relator's proper action.
Pursuant to R.C. 2725.03, only a court located in the county in which the petitioner is
incarcerated possesses jurisdiction to issue or determine a writ of habeas corpus. Because
the Tenth District Court of Appeals is located in Franklin County, Ohio, and relator is not
incarcerated in Franklin County, Ohio, this court does not have jurisdiction over relator's
habeas corpus proceeding.
       {¶ 13} Following an independent review of this matter, we find the magistrate has
properly determined the pertinent facts and applied the appropriate law. We therefore
overrule the objection to the magistrate's decision and adopt the magistrate's decision as
our own, including the findings of fact and conclusions of law therein, but modify that
decision to additionally reflect that OAPA did not patently and unambiguously lack
No. 19AP-732                                                                               5


jurisdiction over relator's parole proceedings prior to February 3, 2016. Consequently, we
overrule relator's objection to the magistrate's decision, adopt the magistrate's decision as
modified, and grant respondent's motion to dismiss the action.
                                                                     Objection overruled;
                                              motion to dismiss granted; action dismissed.
No. 19AP-732                                                                             6



                      SADLER and LUPER SCHUSTER, JJ., concur.

                                   _________________

                                        APPENDIX

                           IN THE COURT OF APPEALS OF OHIO

                              TENTH APPELLATE DISTRICT

State ex rel. Leroy L. McIntyre,             :

               Relator,                      :

v.                                           :                    No. 19AP-732

Ohio Adult Parole Authority,                 :               (REGULAR CALENDAR)

               Respondent.                   :



                            MAGISTRATE'S DECISION

                               Rendered on February 27, 2020



               Leroy L. McIntyre, pro se.

               Dave Yost, Attorney General, and George Horvath, for
               respondent.


                            IN PROHIBITION AND MANDAMUS
                          ON RESPONDENT'S MOTION TO DISMISS

       {¶ 14} Relator, Leroy L. McIntyre, has filed a complaint in this court seeking writs
of prohibition and mandamus against respondent, Ohio Adult Parole Authority ("OAPA"),
asserting that OAPA did not have jurisdiction to deny him parole and no longer has
jurisdiction to keep him in custody.
Findings of Fact:
       {¶ 15} 1. Relator is an inmate currently incarcerated at Ross Correctional
Institution.
No. 19AP-732                                                                             7


       {¶ 16} 2. Relator filed his complaint in this court on October 25, 2019. Relator
asserts:
               From September 9, 1991, up until February 3, 2016, McIntyre
               never had a final appealable order finalizing his case and
               sentence and it was not until the Ohio Supreme Court[']s
               granting of McIntyre's writ of mandamus and issuing the writ
               pursuant to S.Ct. Prac. R. 12.04(C), thus directing the Summit
               County Court of Common Pleas to dispose of all charges
               against him and to provide him with a final appealable order,
               to which then rendered McIntyre's sentence valid for the very
               first time.

(Emphasis sic.)

       {¶ 17} Relator also asserts that "because no final appealable order existed prior to
February 3, 2016, the Ohio Adult Parole Authority patently and unambiguously lacked
jurisdiction over all parole proceedings prior to that date. * * * McIntyre respectfully
requests a writ of prohibition to declare these proceedings void." Because the "Ohio Adult
Parole Authority exercised executive power over all parole proceedings * * * premised upon
the September 9, 1991, and May 22, 1992, judgment entries to which both was deemed a
nullity and void by the Ohio Supreme Court. State ex rel McIntyre 2015-Ohio-5343 * * * the
Ohio Adult Parole Authority patently and unambiguously lacked jurisdiction over the
parole proceedings held against McIntyre" and he "requests a writ of prohibition to declare
all Parole release consideration hearings, including and not limited to revocation
proceedings void."
       {¶ 18} 3. Relator also seeks a writ of mandamus to compel OAPA and/or the
Department of Rehabilitation and Correction "to immediately release him from further
unauthorized and unconstitutional confinement in the (DRC) forthwith."
       {¶ 19} 4. On November 26, 2019, respondent filed a motion to dismiss asserting two
grounds. First, respondent asserted relator sought habeas corpus relief, and this court did
not have jurisdiction to provide him relief. Second, respondent asserted relator had failed
to comply with the mandatory filing requirements of R.C. 2969.25(A) when he filed his
prior cases affidavit.
       {¶ 20} 5. On December 9, 2019, relator filed a brief in opposition.
       {¶ 21} 6. On December 16, 2019, respondent filed a reply.
       {¶ 22} 7. The matter is currently before the magistrate.
No. 19AP-732                                                                                 8


Conclusions of Law:
       {¶ 23} For the reasons that follow, it is this magistrate's decision that this court
should grant respondent's motion and dismiss relator's complaint.
       {¶ 24} A writ of prohibition is an extraordinary judicial writ, the purpose of which is
to restrain inferior courts and tribunals from exceeding their jurisdiction. State ex rel.
Tubbs Jones v. Suster, 84 Ohio St.3d 70 (1998). A writ of prohibition is customarily granted
with caution and restraint, and is issued only in cases of necessity arising from the
inadequacy of other remedies. Id. In order to be entitled to a writ of prohibition, relator
must establish that: (1) respondent is about to exercise judicial or quasi-judicial powers; (2)
the exercise of the power is unauthorized by law; and (3) the denial of the writ will cause
injury for which no other adequate remedy in the ordinary course of law exists. State ex
rel. Henry v. McMonagle, 87 Ohio St.3d 543 (2000).
       {¶ 25} In the present case, relator asserts that he is entitled to a writ of prohibition
because the OAPA lacked jurisdiction over his parole hearings. However, as above
indicated, a writ of prohibition issues when a governing body is about to exercise
jurisdiction. Here, the OAPA already denied parole to relator. Hence, those actions have
occurred, and this court cannot prohibit the occurrence of an act which has already
occurred. As such, relator is not entitled to a writ of prohibition.
       {¶ 26} The Supreme Court of Ohio has set forth three requirements which must be
met in establishing a right to a writ of mandamus: (1) that relator has a clear legal right to
the relief prayed for; (2) that respondent is under a clear legal duty to perform the act
requested; and (3) that relator has no plain and adequate remedy in the ordinary course of
the law. State ex rel. Berger v. McMonagle, 6 Ohio St.3d 28 (1983).
       {¶ 27} As indicated in the findings of fact, relator argues the OAPA did not have
jurisdiction over him until February 2016 when the trial court issued a final appealable
order. On those grounds, relator argues he can no longer be confined in custody.
       {¶ 28} A writ of habeas corpus is an extraordinary remedy that is available only in
cases "where there is an unlawful restraint of a person's liberty and no adequate remedy at
law." Pratts v. Hurley, 102 Ohio St.3d 81, 2004-Ohio-1980.
               R.C. 2725.03 provides:
               If a person restrained of his liberty is an inmate of a state
               benevolent or correctional institution, the location of which is
               fixed by statute and at the time is in the custody of the officers
No. 19AP-732                                                                                9


               of the institution, no court or judge other than the courts or
               judges of the county in which the institution is located has
               jurisdiction to issue or determine a writ of habeas corpus for
               his production or discharge. Any writ issued by a court or
               judge of another county to an officer or person in charge at the
               state institution to compel the production or discharge of an
               inmate thereof is void.

       {¶ 29} It is clear what relator seeks here is in fact a writ of habeas corpus and not a
writ of mandamus as relator seeks immediate release from custody. R.C. 2725.03 requires
that petitions for habeas corpus be filed in the county where the inmate is detained.
Inasmuch as he is incarcerated at Ross Correctional Institution in Ross County, the Tenth
District Court of Appeals which sits in Franklin County does not have jurisdiction over his
habeas corpus proceeding.
       {¶ 30} Based on the foregoing, relator cannot demonstrate that he is entitled to a
writ of prohibition, and this court does not have jurisdiction to grant him relief in habeas
corpus. As such, respondent's motion to dismiss should be granted.

                                               /S/ MAGISTRATE
                                               STEPHANIE BISCA




                                NOTICE TO THE PARTIES

               Civ.R. 53(D)(3)(a)(iii) provides that a party shall not assign as
               error on appeal the court's adoption of any factual finding or
               legal conclusion, whether or not specifically designated as a
               finding of fact or conclusion of law under Civ.R. 53(D)(3)(a)(ii),
               unless the party timely and specifically objects to that factual
               finding or legal conclusion as required by Civ.R. 53(D)(3)(b).